Citation Nr: 1742573	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1970 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board remanded the case for further development in February 2013, April 2016, and February 2017.  The case has since been returned to the Board for appellate review.  

In the February 2017 decision, the Board also denied the claims for service connection for PTSD and a back disorder.  Therefore, those issues are no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in February 2017, in pertinent part, to obtain an additional VA medical opinion.  In particular, the Board noted that a June 2016 VA examiner diagnosed the Veteran with an unspecified anxiety disorder and stated that it cannot be clearly and reasonably concluded that the pre-service treatment for a nervous disorder could refer to anxiety.   Therefore, the Veteran's anxiety disorder did not clearly and unmistakably exist prior to service.  The examiner also provided a negative medical nexus opinion regarding the possibility of direct service connection, noting that the onset of anxiety is equally plausible to have occurred after service.  However, the Board noted that the examiner did not address whether the Veteran's anxiety had its onset during service in light of the November 1970 treatment for a headache and chest pains with the impression of anxiety. 

Following the remand, the Veteran was afforded a VA examination in May 2017 during which the examiner indicated that he did not have a mental disorder.  In an addendum, the examiner did note that the Veteran had been diagnosed with an unspecified anxiety disorder, but opined that it is less than at least as likely that the disorder is due to or aggravated by military service.  However, despite referring to a January 1970 enlistment examination report noting a reported history of nervous trouble, he did not address the November 1970 service treatment record documenting a headache and chest pains with the impression of anxiety.  In addition, the examiner found that there was insufficient evidence to suggest that there was any "aggravation" of any mental health condition in his 35 days of service, yet the presumption of soundness applies in this case.  Thus, the question is whether the Veteran has a current disorder that manifested in service or is otherwise related to service, including the documented symptomatology therein.  Therefore, the Board finds that an additional medical opinion is needed. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board also notes that, in an August 2017 statement, the Veteran indicated that he planned to gather more information from the Huntington VA hospital to submit in support of his claim.  On remand, the Veteran will have the opportunity to submit such additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records and associate these records with the claims file.

2.  After completing the foregoing development, the AOJ should obtain a clarifying opinion from the May 2017 VA examiner or another suitably qualified examiner if that individual is unavailable.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, SSA records, post-service medical records, and lay assertions.  

VA treatment records include a June 1997 assessment of anxiety, a September 1997 diagnosis of a panic disorder without agoraphobia, a July 2007 assessment for an anxiety disorder not otherwise specified, and a June 2008 assessment for a panic disorder and explosive disorder.  

A claim for service connection for PTSD has been denied.  Thus, that issue is not before the Board at this time and need not be addressed in the opinion.

The examiner should state whether it is at least as likely as not that an unspecified anxiety disorder or any other psychiatric disorder (other than PTSD) manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

In rendering this opinion, the examiner should address the November 1970 service treatment record documenting an impression of anxiety with complaints of a headache and chest pains.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




